 Case 2:19-cv-15546-SDW-LDW Document 1 Filed 07/18/19 Page 1 of 6 PageID: 1



                              IN THE UNITED STATES DISTRICT COURT
                                   FOR DISTRICT OF NEW JERSEY

UAW GROUP HEALTH AND WELFARE PLAN
56 Vineyard Road                                             CryIL ACTION
Edison, NJ 08817,                                            NO.

and

TRUSTEES OF UAW GROUP HEALTH
AND WELFARE PLAN
56 Vineyard Road
Edison, NJ 08817,
               Plaintffi,

       v.

SYNRAY CORPORATION
209 N. Michigan Avenue
Kenilworth, NJ 07033,
              Defendant

                                         COMPLAINT

JURISDICTION AND VENUE

       1.      The jurisdiction of this Court is invoked pursuant   to 9502(a)(3XB), (dxl) and (f)

and $4301(a)(1) and (c) of the Employee Retirement Income Security Act (hereinafter "ERISA"),

29 U.S.C. $$l132 (a)(3)(B), (dX1) and (f) and   gl45l(aXl)   and (c), respectively.

       2.      This Court is one of proper venue under ERISA $$502(eX2) and 4301(d),29 U.S.C.

$$1132(e)(2) and 1451(d), respectively, because Plaintiff UAW Group Health and Welfare Plan

(hereinafter the "Health Plan") is administered in New Jersey.

PARTIES

       3.     At all times relevant hereto, Plaintiff Health Plan is a trust fund established under

29 U.S.C. $ 186(cX5) and "welfare plan" and "multiemployer plan" and "employee benefit plan"

within the meaning of 29 U.S.C. $ 1002(37), (l), (2) and (3).
 Case 2:19-cv-15546-SDW-LDW Document 1 Filed 07/18/19 Page 2 of 6 PageID: 2



       4.       Plaintiffs Trustees of UAW Group Health and Welfare Plan (hereinafter the

"Trustees") are trustees and fiduciaries for the Health Plan within the meaning        of 29 U.S.C.

$1002(21). They are authorized to bring this action on behalf the Health Plan.

       5.       Defendant Synray Corporation (hereinafter the "Company") is an employer in an

industry affecting commerce within the meaning of 29 U.S.C. $$ 152(2), (6) and (7), 1002(5), (1 I )

and (12) which maintains the business address listed in the caption.

       6.       At all times relevant hereto, the Company was a party to a collective bargaining

agreement     with the International Union, United Automobile, Aerospace and Agricultural

Implement Workers of America Local 2326 ("Union") whereby it agreed to make contributions to

the Health Plan on behalf of its bargaining unit employees covered by the collective bargaining

agreement. See a true and correct copy of the collective bargaining agreement effective November

1,2010 through October 31,2015 is attached hereto as Exhibit A.

       7.       By agreeing to contribute to the Health Plan, the Company adopted the Trust

Agreement that governs the Health Plan, as well as the rules and regulations that the Trustees

issued by the Trustees pursuant to the Trust Agreement.

       8.       The Trustees have issued a Policy for Collection of Delinquent Contributions,

Payroll Audits and Refund of Mistaken Contributions ("Delinquency Policy"). A true and correct

copy of the Delinquency Policy is attached hereto as Exhibit B.

       9.       Under the Delinquency Policy and pursuant to 29 U.S.C. $1132(g)(2)(B), each

monthly contribution that is not received by its respective due date is charged interest at a rate   of
one percent   (l%) simple interest per month or portion of a month that the contribution. Exhibit B,

at Section 2,14 (p.2).




                                                  2
 Case 2:19-cv-15546-SDW-LDW Document 1 Filed 07/18/19 Page 3 of 6 PageID: 3



          10. In        addition, under the Delinquency Policy and pursuant             to 29 U.S.C.
$1   132(gX2)(C), each monthly contribution that is not received by its respective due date is charged

liquidated damages equal to ten percent (10%) of the delinquent amount, and charged an additional

ten percent (10%) liquidated damages if the delinquency is unpaid more than thirty days from its

due date, for a total of twenty percent (20%) liquidated damages on any delinquency that is more

than thirty days delinquent. Exhibit B, at Section 2,nfl2-3     (p.2).



CAUSE OF ACTION


              11.   The above paragraphs are incorporated herein by reference as though duly set forth

at length.

              12.   The Health Plan conducted a payroll audit to determine if the correct amounts were

reported and contributed by the Company for the period between January 1, 2072 and December

31,2014.

         13. At         the conclusion of the audit, the Health Plan's auditor issued a report

documenting that a total of $549,017.86 in additional contributions were due for the audit period

("Audit Report"). A true and correct copy of the Audit Report is attached hereto as Exhibit C.

         14.        By letter dated January 23,2018,the auditor sent a draft version of the Audit Report

to the Company and ask that it review the findings and "advise us of any adjustment or challenges

to our findings." The letter concluded:      "If we have not heard from you within ten business    days

from the date of this letter, we    will submit our report to the Fund Administrator," thus finalizing

the report. A true and correct copy of the auditor's January 23,2018 letter is attached hereto as

Exhibit D.

          I   5.    The Company did not respond to the January 23,2018 letter.
 Case 2:19-cv-15546-SDW-LDW Document 1 Filed 07/18/19 Page 4 of 6 PageID: 4



       16.     On February 5, 2018, the auditor sent a copy of the Audit Report to the Fund

Administrator, finalizing the audit report. A true and correct copy of the February 5,2018 letter is

attached hereto as Exhibit E.

       17.      On September 5, 2018, the Health Plan, through its attomey, sent a letter to the

Company demanding payment for the $549,017.86 principal delinquency identified in the Audit

Report, plus $325,177.32 in interest. A true and correct copy of the September 5,2018 letter is

attached hereto as Exhibit F.

       18.     On September 20, 2018, the Colleen Merendino from the Company spoke to the

Health Plan's counsel on the telephone. During that call she claimed to not know that the payroll

audit showed that anything was owed. She also denied ever receiving the January 23,2018 letter,

even though the letter was addressed to her. (See Exhibit D)

       19.     After the phone call ended, the Health Plan's counsel emailed Mr. Merendino        a

copy of the January 23, 2018 letter, along with the Audit Report. A true and correct copy of the

September 20,2018 email with attachment is attached hereto as Exhibit G.

       20.     On January 14,2019, Richard Sgrignolli, the Health Plan's administrator, emailed

Mr. Merendino to schedule a conference call between the Company, the auditor and the Health

Plan's attomey to discuss the liability. The Company responded that       it would not schedule   a

conference call until the Health Plan's attomey responds to an email from Peter Tepperman, the

Company's CEO. The attorney, however, had not received an email from Mr. Tepperman. A true

and correct copy of the January 14,2019 to January 15,2019 email exchange is attached hereto as

Exhibit H.




                                                 4
    Case 2:19-cv-15546-SDW-LDW Document 1 Filed 07/18/19 Page 5 of 6 PageID: 5



         21.   Thereafter, the Company forwarded a September 20,2018 email to the Health

Plan's attorney which had been sent to the wrong email address.l After that email was forwarded

to the Health Plan, Mr. Sgrignolli again requested a call with the Company to discuss the liability.

A true and correct copy of the January   |   5   , 2019 to January 23 , 2019 email exchange, including the

forwarded email from September 20, 2018, is attached hereto as Exhibit I.

         22.   On or about September 23,2019, Mr. Tepperman spoke to Mr. Sgrignolli on the

telephone. During that call, Mr. Tepperman flatly denied that the Company owed anything to the

Health Plan. Mr. Sgrignolli asked him to provide documentation to show that the auditor's findings

were in error, but Mr. Tepperman refused.

         23.   To date, the Company has failed and refused to provide any documentation to

establish that any of the auditor's findings were erroneous.

        24.    Despite the repeated notice of the delinquency and amount due, the Company failed

and refused to pay the amounts owed.

         25.   The Company's conduct breaches the terms of the collective bargaining agreement

and29 U.S.C. $ 1145.

        26.    In addition to the principal delinquency revealed by the audit, the Company owes

interest, liquidated damages, and attorneys' fees and costs pursuant to the Delinquency Policy and

2e U.s.c. $1132(9)(2).

        WHEREFORE, plaintiffs ask that the Court:


               (1)     Enter judgment in favor of the Health Plan and against the Company in the
                       amount of $549,017.86 for unpaid principal contributions for the January 1,
                       2012 through December 31,2014 audit period, pursuant to 29 U.S.C.
                       $1132(g)(2)(A);


I
 The Health Plan's attorney's email address is jbrodsky@cjtlaw.9gg, but Mr. Tepperman sent his
September 20, 20 18 email to j brodsky@cj tlaw. com.
Case 2:19-cv-15546-SDW-LDW Document 1 Filed 07/18/19 Page 6 of 6 PageID: 6



             (2)      Enter judgment in favor of the Health Plan and against the Company for
                      interest on the amounts awarded in paragraphs (l) above, calculated at the
                      rate of one percent (l%) simple interest per month pursuant to the
                      Delinquency Policy and29 U.S.C. gl 132(gX2XB);

             (4)      Enter judgment in favor of the Health Plan and against the Company for
                      $109,803.57 (20% of the principal in (l)) in liquidated damages pursuant
                      the Delinquency Policy and29 U.S.C. $1132(g)(2)(C) and the;

             (5)      Enter judgment in favor of the Health Plan and against the Company for
                      attomeys' fees and costs, pursuant to the Delinquency Policy and29 U.S.C.
                      $1132(g)(2XD); and

             (6)      Grant any other further relief the court finds just and proper.


                                             CLEARY, JOSEM & TRIGIANI LLP


                                             BY:     /s/ Jeremv E. Mever
                                                       JEREMY E. MEYER, ESQUIRE
                                                      Constitution Place
                                                      325 Chestnut Street - Suite 200
                                                      Philadelphia, PA 19106
                                                      (21s) 73s-e099
                                                     jmeyer@cjtlaw.org

                                                     Attorneyfor Plaintffi

Dated: July 18,2019




                                                6
